United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3945
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Leonard L. Jones, also known as      * District of South Dakota.
Artie Boy Jones,                     *
                                     *      [UNPUBLISHED]
            Appellant.               *
                                ___________

                             Submitted: December 13, 2006
                                Filed: December 18, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Leonard Jones appeals the concurrent 120-month and 180-month prison
sentences the district court1 imposed after he pleaded guilty to aiding and abetting a
third-degree burglary, in violation of 18 U.S.C. § 1153 and S.D.C.L. § 22-32-8, and
engaging in a sexual act with a minor between the ages of 12 and 16 years, in
violation of 18 U.S.C. §§ 1153, 2243(a), and 2246(2)(A). Although Jones’s total
sentence was 55 months below his advisory Guidelines range of 235-293 months, he


      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
contends that his sentence violates his constitutional right to due process because there
is “‘an extreme disparity between the crime charged and the sentence imposed.’” (Br.
at 6-7 (quoting United States v. Red Elk, 368 F.3d 1047, 1051-52 (8th Cir. 2004 )
(reversed on other grounds) (citing United States v. Galloway, 976 F.2d 414, 426 (8th
Cir. 1992))).) He also maintains that the district court did not take into account each
of the factors listed in 18 U.S.C. § 3553(a), and that his sentence is unreasonable when
compared with the 57-month sentence imposed for a sexual abuse crime in United
States v. Paz, 411 F.3d 906 (8th Cir. 2005).

       We review the district court’s sentencing decision for unreasonableness under
section 3553(a), and we will reverse only for an abuse of discretion. See United States
v. Booker, 543 U.S. 220, 261-62 (2005) (sentences are reviewed for unreasonableness;
section 3553(a) factors will guide appellate courts in determining whether sentence
is unreasonable); United States v. Maurstad, 454 F.3d 787, 789 (8th Cir. 2006)
(district court should calculate Guidelines range, determine if departure is warranted
under Guidelines, then consider the sentencing factors in section 3553(a) in imposing
reasonable sentence; this court reviews for abuse of discretion); United States v.
Haack, 403 F.3d 997, 1001 (8th Cir.) (method for post-Booker sentencing involves
determining availability of Guidelines departures and consideration of factors under
§ 3553(a) for non-Guidelines, non-departure sentences), cert. denied, 126 S. Ct. 276
(2005).

      Prior to pronouncing its sentence, the district court expressly stated that it was
taking into account all the section 3553(a) factors. For example, the court
acknowledged Jones’s young age, difficult upbringing, and criminal record. See 18
U.S.C. § 3553(a)(1) (factor includes history and characteristics of defendant); see also
United States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005) (district court was
not required to mention “§ 3553(a)” in sentencing defendant; relevant inquiry is
whether court actually considered § 3553(a) factors and whether appellate court’s
review of those factors leads it to conclude that they support a finding of

                                          -2-
reasonableness). Moreover, the disparity between Jones’s overall sentence and the
sentence imposed in Paz is not unwarranted. See 18 U.S.C. § 3553(a)(6) (need to
avoid unwarranted disparities among defendants with similar records who are guilty
of similar conduct). Even assuming the crime Jones committed was similar to the one
committed by the defendant in Paz, Jones was convicted of an additional crime, and
had a higher offense level and Guidelines range. See Paz, 411 F.3d at 908 (defendant
pleaded guilty to one count of sexual abuse of minor; his total offense level was 19,
and his Guidelines range was 46-57 months). The district court’s sentencing decision
was not unreasonable.

      Accordingly, we affirm.
                     ______________________________




                                         -3-